CAROL JEAN LANDRUM, Appellant,
v.
OKEECHOBEE HOSPITAL, INC., d/b/a Columbia Raulerson Hospital, ROBERT D. MARSHALL, M.D., RONALD BEATON, M.D., and RICHARD STERN, M.D., Appellees.
No. 4D07-4326
District Court of Appeal of Florida, Fourth District.
November 19, 2008
Jeffrey R. Fuller of Brasfield, Fuller & Freeman, P.A., St. Petersburg, for appellant.
Donna M. Krusbe of Billing, Cochran, Heath, Lyles, Mauro & Ramsey, P.A., West Palm Beach, for appellee Okeechobee Hospital, Inc.
PER CURIAM.
Affirmed.
FARMER, KLEIN and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.